1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     JAMES SHARKEY,                                        Case No. 2:20-cv-00398-RFB-NJK
6                                              Plaintiff,                      ORDER
7             v.
8     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
9
                                            Defendants.
10
11
12   I.      DISCUSSION

13           This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by an

14   individual who has been released from the custody of the Nevada Department of Corrections.

15   Plaintiff submitted an application to proceed in forma pauperis for prisoners. Docket No. 1. The

16   Court now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

17   on or before March 30, 2020 or pay the full filing fee of $400. The Court will retain Plaintiff’s

18   civil rights complaint at Docket No. 1-1 but will not file it until the matter of the payment of the

19   filing fee is resolved.

20   II.     CONCLUSION

21           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma

22   pauperis for prisoners, Docket No. 1, is DENIED as moot.

23           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

24   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

25   entitled information and instructions for filing an in forma pauperis application.

26           IT IS FURTHER ORDERED that on or before March 30, 2020, Plaintiff shall either: (1)

27   file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full

28   filing fee of $400.
1            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint, Docket
4    No. 1-1, but shall not file it at this time.
5            DATED: February 27, 2020.
6
7                                                   NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
